    Case 1:16-cv-01256-EGS Document 52-6 Filed 09/12/19 Page 1 of 3



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

AMERICAN CIVIL LIBERTIES UNION       )
and AMERICAN CIVIL LIBERTIES UNION   )
FOUNDATION,                          )
                                     )
     Plaintiffs,                     )                     Civil Action No. 1:16-cv-1256 (EGS)
                                     )
     v.                              )
                                     )
CENTRAL INTELLIGENCE AGENCY, et al., )
                                     )
     Defendants.                     )
                                     )
                                     )


    DEFENDANT CENTRAL INTELLIGENCE AGENCY’ STATEMENT OF
         MATERIAL FACTS AS TO WHICH THERE IS NO ISSUE

       Pursuant to Local Civil Rule 7(h)(1), Defendant Central Intelligence Agency

(“CIA” or “Agency”) respectfully submits the following statement of material facts as to

which there is no genuine dispute.

       1.      On March 3, 2016, Plaintiffs American Civil Liberties Union and

American Civil Liberties Union Foundation (collectively, “the ACLU” or “Plaintiffs”)

submitted Freedom of Information Act (“FOIA”) requests to, among other federal

agencies, the CIA, seeking seven different categories of information related to the

agencies’ respective prepublication review processes. Declaration of Antoinette B. Shiner

(“Shiner Decl.”) ¶ 5 & Ex. A thereto (the underlying FOIA requests).

       2.      On June 21, 2016, Plaintiffs initiated this suit, naming, inter alia, the CIA

as a Defendant. Dkt. No. 1.
     Case 1:16-cv-01256-EGS Document 52-6 Filed 09/12/19 Page 2 of 3



       3.      On April 7, 2017, the CIA made an initial production, releasing nine

documents in part and withholding seven documents in full. Shiner Decl. ¶ 12 & Ex. F

thereto.

       4.      On June 23, 2017, the CIA made a final production, releasing an

additional 59 documents in part and withholding three more in full. Id. ¶ 13 & Ex. G

thereto.

       5.      The ACLU has informed defense counsel that it is challenging only one of

the CIA’s withholdings—to wit, a redaction that appears on the first page of one of the

documents produced to the ACLU in the CIA’s initial production. Defendant’s Exhibit

(“DEX”) 1, 2 (email exchange between counsel confirming this limitation, and attaching

the relevant document).

       6.      CIA has confirmed that the redaction in question is to “the names of

several CIA employees.” Shiner Decl. ¶ 14.



                                             Respectfully submitted,


                                             JOSEPH H. HUNT
                                             Assistant Attorney General

                                             ELIZABETH J. SHAPIRO
                                             Deputy Branch Director

                                                              /s/
                                             Antonia Konkoly
                                             Trial Attorney
                                             U.S. Department of Justice
                                             Civil Division, Federal Programs Branch
                                             1100 L St. NW, Room 11110
                                             Washington, DC 20005
                                             (202) 514-2395 (direct)
                                             (202) 616-8470
   Case 1:16-cv-01256-EGS Document 52-6 Filed 09/12/19 Page 3 of 3



                                  antonia.konkoly@usdoj.gov

                                  Counsel for the Defendants

DATED: September 12, 2019
